195 S.W.3d 11 (2006)
Robin STEPNEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86235.
Missouri Court of Appeals, Eastern District, Division Three.
June 27, 2006.
Lisa M. Stroup, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Robin Stepney appeals from the judgment denying her Rule 24.035 motion after an evidentiary hearing. We affirm.
*12 We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court's judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).